Citation Nr: 1534118	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  05-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a deviated septum with nasal inflammation due to a root canal (claimed as nasal infection due to root canal).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986.  The Veteran also served in the Army National Guard from August 1986 to February 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.    

In April 2007, a Travel Board hearing was held before a Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of that proceeding has been associated with the claims file.  The Veterans Law Judge who conducted that hearing is no longer employed at the Board.  The Veteran was sent a letter informing him of this and asking him to indicate whether he wanted to attend a new hearing.  In April 2015 the Veteran responded that he did not want to have another Board hearing.

In October 2007, the Board issued a decision which denied service connection for a bilateral foot disability, a bilateral wrist disability, and for a left knee disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.  

In April 2011, the Board remanded the Veteran's claims for a bilateral foot disability, a bilateral wrist disability, and for a left knee disability to the RO for further development.  In January 2012, the RO granted the Veteran service connection for a right wrist disability.

The Veterans Benefits Management System (VBMS) electronic file appears to indicate that the Veteran's Social Security Administration (SSA) records, his service personnel records, and his service treatment records (STRs) were received by VA in December 2014.  A review of the statements of the case show that these documents were previously of record much earlier, and that these records have already been considered by the RO in adjudicating the Veteran's claims.    

The Veteran's feet, knee and wrist claims were certified to the Board by the RO in September 2006, and again in December 2014.  Although the December 2014 certification does not mention the Veteran's left wrist claim, it is obvious that this was an oversight and that the Veteran's left wrist claim is currently properly before the Board.  

The Board acknowledges that numerous other issues that are listed in a November 2012 statement of the case and a May 2013 statement of the case have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  The issues that the Board is not accepting jurisdiction at this time include entitlement to increased ratings for a bladder disorder, a lumbar spine disorder, a right knee disorder, and a right wrist disorder.  These also include the issues of service connection for PTSD; service connection for an acquired psychiatric disorder other than PTSD; entitlement to an earlier effective date for service connection for bladder dysfunction; entitlement to an earlier effective date for a 20 percent rating for a lumbar spine disorder; and entitlement to total disability rating based on individual unemployability (TDIU).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A VA medical opinion regarding the Veteran's left wrist disability, left knee disability and bilateral foot disability was obtained in November 2014.  Unfortunately, the opinion is inadequate and the Veteran must be provided a new VA examination and new VA medical opinions must be obtained.  It is inadequate because the VA physician who reviewed the record in November 2014 and provided an opinion only discussed a March 2012 favorable opinion from the Veteran's chiropractor.  He did not discuss a March 2012 favorable medical opinion from the Veteran's podiatrist.  The podiatrist indicated that the Veteran's lower limbs were of unequal length and that the Veteran's activities during service, i.e. carrying heavy items, running, prolonged standing, and walking during resulted in the development of foot and lower limb pathology.  The podiatrist appeared to also state in essence that the service-connected back condition caused a gait disturbance, which affected the legs, and because the feet are connected to the legs, they were, by default, also affected.  Because this opinion tends to associate the current feet, and perhaps a knee disability, to the service-connected back disability, but does not do so in a clear manner so as to allow for a grant of service connection, remand is required for additional medical inquiry.

Additionally, the Board notes that the November 2014 VA opinion is inadequate in that it does not fully discuss the Veteran's complaints during service.  During service, the Veteran was noted to have crepitus of both knees in February 1984 and to have varus/valgus instability of both knees in May 1984.  The STRs contain a July 1985 record noting that the Veteran had had a ganglion cyst of the left wrist for one year, and contain an August 1985 diagnosis of fibroma of the left wrist.  The Board notes that the Veteran now has left knee degenerative changes and strain and that an October 2011 private MRI report indicates that the Veteran had a subcentimeter ganglion in the left wrist.  A medical opinion should be obtained that discusses whether these current left knee and left wrist disabilities are related to the left knee and left wrist symptoms described in service.    

The Board notes that in December 2014, the Veteran's attorney asserted that the Veteran has current left knee and bilateral foot disabilities that are secondary to his service-connected back and right knee disabilities.  A VA opinion should be obtained regarding whether the Veteran's has any left knee or foot disabilities that are caused or aggravated by the Veteran's service-connected back and/or right knee disabilities. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board notes that although the Veteran has been sent a VCAA notice letters in September 2009 and June 2011, he has not been provided a VCAA letter informing him of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  The Veteran has asserted that he has bilateral foot disability is secondary to his service-connected right knee and lumbar spine disabilities, and he should be provided VCAA notice regarding his claim for secondary service connection.

The Veteran's updated VA treatment records should be obtained.  

In June 2012, the RO issued a rating decision denying the Veteran's claim for service connection for deviated septum with nasal inflammation due to a root canal.  In March 2013, the Veteran submitted a timely notice of disagreement regarding the denial of his deviated septum claim.  The Veteran has not been issued a statement of the case (SOC) on this matter.  The current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notice letter in regard to all his feet, left wrist and left knee claims on appeal.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain copies of the Veteran's updated VA treatment records.

3.  Contact the Veteran and request the names, addresses and dates of treatment of any private medical providers who have provided treatment for his claimed left knee, left wrist, and bilateral foot disabilities whose records have not already been submitted.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit any such records for VA review.

4.  After the above evidence is obtained, to the extent possible, schedule the Veteran for an examination to address the etiology of his claimed left knee, left wrist and bilateral foot disabilities.  The claims file should be made available to the examiner for review before the examination; the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express opinions as to the following;

a.  whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed left knee disability, left wrist disability, or bilateral foot disability is related to the Veteran's military service, to include significant heavy lifting.

In providing the requested opinion, the examiner should note the length of each lower extremity and whether they are equal in length.  The examiner should discuss the STRs that indicate crepitus and mild instability of the left knee during service.  The examiner should discuss the STRs that indicate a left wrist ganglion cyst during service as well as the October 2011 MRI which notes a ganglion of the left wrist.  The examiner should discuss the lay statements from the Veteran's ex-wife and friends that indicate that the Veteran had knee, wrist and foot problems during service.  The examiner should discuss whether he/she agrees with the March 2012 opinions from the Veteran's private chiropractor and podiatrist.  

b.  whether any current disability of the left knee or of the feet is at least as likely as not (50 percent or greater likelihood) caused by the Veteran's service-connected low back or right knee disabilities.  The examiner should discuss the March 2012 podiatrist opinion, (Dr. R.R.G), tending to associate the current feet, and perhaps a knee disability, to the service-connected back disability.

c.  whether any current disability of the left knee or of the feet is at least as likely as not (50 percent or greater likelihood) aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected low back or right knee disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for deviated septum with nasal inflammation due to a root canal.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

6.  After completing the above, readjudicate the Veteran's claims.  If any benefit sought remains on appeal, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




